                              IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION


 In re: Polly Mark-Stephens                                    )            Case No. 17-11415
                                                               )
                                                               )            Chapter 13
                                                               )
 SSN: XXX-XX- 4832                             Debtors         )            Honorable Donald R. Cassling



            AMENDED           ORDER TO EMPLOYER TO PAY THE TRUSTEE

 To: Flex-N-Gate
     2924 E. 126th Pl., Unit 200
     Chicago, IL 60617
     Fax: 773-646-3690, Attn: Nicky or Jackie, Phone: 773-473-1727
        Attn: Payroll Department

 WHEREAS, the above named debtor has VXEPLWWHG a plan to pay his/her debts out of his/her future earnings,
 and by his/her plan submits all of his/her future earnings to the supervision and control of this Court for the
 purpose of carrying out the Plan:

 NOW IT IS THEREFORE ORDERED, that until further order of this Court,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,
                                                                             Flex-N-Gate
 employer of BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB,
             Polly Mark-Stephens                                                                        465.00
                                                   deduct from the earnings of the debtor the sum of $BBBBBBBBBBBB
 each month beginning on the next pay day following the receipt of this order and to pay the sum so deducted to ,
 Tom Vaughn, Trustee at least once a month at the following address:

                                        Tom Vaughn Chapter 13 Trustee
                                                  P.O. Box 588
                                             Memphis, TN 38101-0588
 IT IS FURTHER ORDERED, that the employer shall stop or change the deduction upon written notice from the
 Trustee;

 IT IS FURTHER ORDERED, that the employer shall notify the Trustee if the employment of the debtor is
 terminated and the reason for such termination;

 IT IS FURTHER ORDERED, that all earnings of the debtor, except amounts required to be withheld by the
 provisions of Federal or State law or for insurance, pension or union dues, be paid to the debtor and that no
 deduction other than authorized or directed by this order be made by the employer.
                                                               )257+(&2857



 Date                    1/13/2020                                                                    CA

 Entered:
                                                                Jeffrey Allsteadt, Clerk, United States Bankruptcy Court

'HEWRURUAttorney Signature______________________
                            /s/ David M. Siegel                                               01/10/2020
                                                                                         Date:BBBBBBBBBBBBBBB

  ✔     ,DJUHHWRHQWU\RIWKLVRUGHUZLWKRXWIXUWKHUQRWLFHRUKHDULQJ

       Check this box if the debtor has agreed to the entry of this order without further notice or hearing through Section
       I of the Chapter 13 Plan.
'PSN/P
